Exhibit 10.1

FIFTH AMENDMENT

of the

EMPLOYMENT AGREEMENT

between

THOMAS C. PRENDERGAST

and

HERITAGE PROPERTY INVESTMENT TRUST, INC.

This agreement (the “Agreement”), dated this 9th day of July 2006, is by and
between Heritage Property Investment Trust, Inc., a corporation organized under
the laws of the State of Maryland and having its principal place of business at
131 Dartmouth Street, Boston, Massachusetts 02116 (the “Company”), and Thomas C.
Prendergast, an individual currently residing at 62 Jack Pine Drive, Sudbury,
Massachusetts 01776 (the “Executive”):

WITNESSETH THAT:

WHEREAS, the Executive and the Company have heretofore entered into an
employment agreement, dated as of July 9, 1999 (the “Employment Agreement”);

WHEREAS, the Employment Agreement may be amended by a written instrument signed
by the Executive and a duly authorized representative of the Board of Directors
of the Company;

WHEREAS, the Company and the Executive have previously amended the Employment
Agreement by their written agreements dated April 3, 2000, February 1, 2001,
July 24, 2002 and December 30, 2005;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Centro Saturn LLC, a Delaware limited liability company (“Parent”), Centro
Saturn MergerSub LLC, a Delaware limited liability company and wholly owned
subsidiary of Parent, and the Company are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as such agreement may hereafter be amended
from time to time, the “Centro Merger Agreement”); and

WHEREAS, the Company and the Executive desire and intend to further amend the
Employment Agreement as provided herein to reflect and document certain
additional agreements relating to the transactions contemplated by the Centro
Merger Agreement.

NOW, THEREFORE, the Company and the Executive hereby agree that the Employment
Agreement shall be and is hereby amended to modify the provisions thereof as
follows. The provisions of this instrument shall supersede and take precedence
over any provision of the Employment Agreement, as heretofore amended, which is
in conflict therewith.

1.      Section 12 of the Employment Agreement is amended to add a new sentence
at the end of the first paragraph thereof to read in its entirety as follows:

Notwithstanding the foregoing provisions of this Section 12, it shall be deemed
not to be a violation of this Section 12 if, (i) during the portion of any such
noncompetition period that begins on the first anniversary and ends on the
second anniversary of the Executive’s termination of employment, the Executive
participates in the acquisition of investment properties that are not of a
retail nature (e.g., properties other than such as strip malls, outlet centers,
regional malls, shopping centers or community centers) or the acquisition of
investment properties that are of a retail nature (“Retail Properties”) with an
aggregate value (determined as of the respective time or times of investment)
not in excess of $100 million, or (ii) during the portion of any such
noncompetition period that begins on the second anniversary of the Executive’s
termination of


--------------------------------------------------------------------------------




 

employment, the Executive participates in the acquisition of investment
properties that are not of a retail nature or the acquisition of Retail
Properties with an aggregate value (determined as of the respective time or
times of investment) not in excess of $200 million plus the excess (if any) of
$100 million over the value of Retail Properties purchased as permitted by the
foregoing clause (i), provided that, with respect to any such acquisition of a
Retail Property pursuant to the foregoing clauses (i) and (ii), the Executive
notifies the Company of his intent to acquire the property before the Company
has taken any actions reasonably expected to result in the acquisition of the
property by the Company or its affiliates.

2.      The foregoing amendments to the Employment Agreement shall cease to be
of any force or effect if the Centro Merger Agreement is terminated in
accordance with its terms before the consummation of the merger contemplated
thereby.

3.      Except as hereinabove specifically amended, all provisions of the
Employment Agreement, as heretofore amended, shall continue in full force and
effect.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------




 

                IN WITNESS WHEREOF, and intending to be legally bound hereby,
the parties hereto have caused this Agreement to be duly executed as of the date
first above written.

HERITAGE PROPERTY INVESTMENT

 

THOMAS C. PRENDERGAST

TRUST, INC.

 

 

 

 

 

 

 

By:

 

      /s/ BERNARD CAMMARATA

 

/s/ THOMAS C. PRENDERGAST

 

 

Bernard Cammarata

 

 

 

 

Chairman, Compensation Committee

 

 

 


--------------------------------------------------------------------------------